NORTHEAST BANCORP Exhibit 11. Statement Regarding Computation of Per Share Earnings Three Months Ended Three Months Ended September 30, 2009 September 30, 2008 EQUIVALENT SHARES: Weighted Average Shares Outstanding 2,321,332 2,315,443 Total Diluted Shares 2,328,432 2,324,916 Net Income $ 495,669 $ 69,116 Less: Preferred Stock Dividend 52,838 - Accretion of Preferred Stock 6,646 - Amortization of issuance costs 1,300 - Net income available to common stockholders $ 434,885 $ 69,116 Basic Earnings Per Share $ 0.19 $ 0.03 Diluted Earnings Per Share $ 0.19 $ 0.03
